As Filed with the Securities and Exchange Commission on June 28, 2011 Registration Nos.002-86931 811-03907 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. || Post-Effective Amendment No. 32 |X| and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X| Amendment No. 33 |X| (Check appropriate box or boxes) THE EMPIRE BUILDER TAX FREE BOND FUND (Exact name of Registrant as specified in charter) 546 Fifth Avenue, 7th Floor New York, New York 10036 (Address of Principal Executive Offices with Zip Code) Registrant's Telephone Number, including Area Code: (212) 953-7800 Frank L. Newbauer, Esq. 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) with a copy to: John M. Loder, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE EMPIRE BUILDER TAX FREE BOND FUND PREMIER CLASS (EMTPX) BUILDER CLASS (EMBTX) PROSPECTUS DATED JUNE 28, 20 11 The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. The Empire Builder Tax Free Bond Fund Contents Premier Class Builder Class Fund Summary Carefully read this section, which summarizes the Fund’s investment goal, fees and expenses, portfolio turnover, investment strategy, risks, performance, portfolio management and other summarized information. 3 Investment Goal 3 Fees and Expenses 4 Portfolio Turnover 4 Principal Investment Strategies 5 Principal Risks of Investing in the Fund 7 Performance Information 8 Investment Adviser 8 Portfolio Manager 8 Purchasing and Selling Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries Additional Information About the Fund This section provides details about the Fund’s investment strategy and risks. 10 Investment Goal 10 Principal Investment Strategies and Risks 11 Principal Investments of the Fund 12 Principal Risks of Investing in the Fund 13 Other Information about the Fund’s Investment Techniques and Policies Fund Management Review this section for details on the people and organizations who oversee the Fund. 15 Investment Adviser 15 Portfolio Manager Shareholder Information Review this section for details on how shares are valued, how to purchase, sell and exchange shares, related charges and payments of dividends and distributions. 16 Summary of Features 17 Pricing of Fund Shares 18 Purchasing and Adding to Your Shares 22 Selling Your Shares 24 General Policies on Selling Shares 26 Instructions for Exchanging Shares 27 Frequent Purchases and Redemptions of Fund Shares 28 Dividends, Distributions and Taxes 30 Disclosure of Portfolio Holdings Other Information About the Fund Review this section for details on selected financial highlights of the Fund. 31 Financial Highlights For More Information Back Cover 2 Fund Summary Investment Goal To seek as high a level of current income exempt from federal income tax and New York State and City personal income taxes as the Adviser believes to be consistent with the preservation of capital. Fees and Expenses The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Premier Class Builder Class Maximum Sales Charge (Load) Imposed on Purchases None None Exchange Fee $5.00* None Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) Premier Class Builder Class Management Fees 0.40% 0.40% Other Expenses 0.66% 0.76% Acquired Fund Fees and Expenses 0.01% 0.01% Total Annual Fund Operating Expenses 1.07% 1.17% * Charged on exchanges from Premier Class to Builder Class. Example Use this Example to compare fees and expenses with those of other mutual funds. It illustrates the amount of fees and expenses you would pay, assuming the following: • $10,000 investment; • 5% annual return; • redemption at the end of each period; and • no changes in the Fund’s operating expenses as set forth above. Because this Example is hypothetical and for comparison only, your actual costs may be different. 1 Year 3 Years 5 Years 10 Years Premier Class $ 109 $ 340 $ 590 $1,306 Builder Class $ 119 $ 372 $ 644 $1,420 3 Fund Summary Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over”) its portfolio. A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 25.30 % of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in New York Tax Exempt Bonds. New York Tax Exempt Bonds are debt obligations issued by the State of New York and its political subdivisions or certain other governmental authorities, such as U.S. possessions like Puerto Rico, Guam, and the Virgin Islands, the interest from which is exempt from federal income tax (but not, in some cases, from the alternative minimum tax) and New York State and City personal income taxes. Under normal market conditions, at least 90% of the Fund’s income distributions will be exempt from federal income tax, and New York State and City personal income taxes, including the alternative minimum tax. Credit Strategy. The Fund will only purchase New York Tax Exempt Bonds which are of investment grade quality at the time of purchase. Also, no more than 50% of the Fund’s assets will be invested in New York Tax Exempt Bonds which are of a quality reflected in the lowest investment grade rating. The Fund may retain any security whose rating has been downgraded after purchase if the Fund’s portfolio manager considers the retention advisable. Although some of the New York Tax Exempt Bonds in which the Fund may invest may not be rated, they will be of investment grade quality in the Adviser’s opinion. Maturity Strategy. The Fund will vary its maturity strategy depending on market conditions. However, its average maturity is generally expected to be between 3 and 20 years under normal market conditions. 4 Fund Summary Principal Risks of Investing in the Fund The value of the Fund’s investments will fluctuate with market conditions, and, therefore, so will the value of your investment in the Fund. You could lose money on your investment in the Fund or the Fund could underperform other investments. The Fund may or may not achieve its investment goal. Market Risk. Securities may decline in value due to factors affecting the securities markets in general or particular issuers or groups of issuers represented in the securities markets. The value of a security may decline due to general market conditions not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in the general outlook for revenues or expenses, changes in interest or currency rates or adverse investor sentiment generally. The value of a security may also decline due to state- or region-specific factors. Nondiversification/New York Concentration Risk. The value of the Fund’s shares may be volatile and fluctuate more than shares of a diversified fund that invests in a broader range of securities. Also, the performance of the Fund is likely to be affected by factors pertaining to the New York economy and to New York governmental entities in particular. Adverse changes in the New York economy or adverse tax, legislative or political changes affecting New York may negatively impact the Fund’s performance. The economic condition and finances of the State, City and other municipalities of New York are closely related and have been impacted by the current economic downturn. New York relies on the finance, banking and insurance industries (which may have suffered more than other industries in the recent downturn) for a large part of its revenues, and could thus be more affected by the downturn than certain other states. Therefore, Fund shares could fluctuate in value more than shares of a national municipal portfolio. Interest Rate Risk. When interest rates rise, the value of bonds like those held by the Fund generally falls. 5 Fund Summary Credit Risk. The issuer of a debt security may not be able to make interest and principal payments when due. Generally, the lower the credit rating of a security, the greater the risk that the issuer will default on its obligation. The issuers of municipal securities, including many issuers of New York Tax-Exempt Bonds, have been under stress relating to recent disruptions in the credit markets and the economy generally. These disruptions could have a significant negative effect on an issuer’s ability to make payments of principal and/or interest. Liquidity Risk. Liquidity risk is the risk that a debt security can not be sold at an advantageous time or price. If a debt security is downgraded or drops in price, the market demand may be limited, making that security difficult to sell. Additionally, the market for certain debt securities may become illiquid under adverse market or economic conditions, independent of any specific adverse change in the condition of a particular issuer. Tax Risk. Adverse tax developments could change the way the Fund’s income distributions are treated for income tax purposes and reduce the number of municipal securities available for purchase by the Fund. Management Risk. There is no assurance that the Adviser’s method of security selection will be successful, which may cause the Fund to underperform relative to other mutual funds that have similar investment strategies. Because the Fund seeks to preserve capital, it may invest a smaller portion of its assets in lower-rated bonds than other New York municipal bond funds. This may cause the Fund’s yield and total return to be significantly lower than other New York municipal bond funds. 6 Fund Summary Performance Information The following information is intended to help you understand the risks in investing in the Fund and illustrates the changes in the performance of the Fund from year to year. The table compares the Fund’s performance over time to that of a broad measure of market performance. The table also shows after-tax returns for Builder Class shares, which differ from the returns for Premier Class shares because of differences in their expenses. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. After-tax returns may under certain circumstances exceed the return before taxes because of a tax benefit that arises from the realization of a capital loss on a sale of Fund shares. Past performance (before and after taxes) is not an indication of future performance. Updated performance information, including the Fund’s yield, is available by calling 1-800-847-5886. Annual Calendar Year Total Returns for Builder Class Shares Best quarter: 5.21 % for the quarter ended September 30, 2002 Worst quarter: -1.51% for the quarter ended June 30, 2004 As of March 31, 20 11 , the year-to-date total returns (before taxes) were 0.28 % for Premier Class shares and 0.31 % for Builder Class shares. 7 Fund Summary Performance Table Average Annual Total Returns (For periods ended December 31, 20 10 ) 1 Year 5 Years 10 Years Premier Class – Return Before Taxes 1.46% 2.89% 3.50% Builder Class – Return Before Taxes 1.28% 2.71% 3.29% Builder Class – Return After Taxes on Distributions 1.25% 2.65% 3.13% Builder Class – Return After Taxes on Distributions and Sale of Shares 1.58% 2.68% 3.16% Barclays Capital Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 2.38% 4.09% 4.83% Investment Adviser Glickenhaus & Co. (“Glickenhaus” or the “Adviser”) is the investment adviser for the Fund. Portfolio Manager James R. Vaccacio, Portfolio Manager, is primarily responsible for the day-to-day management of the Fund’s portfolio. He assumed responsibility for managing the Fund’s portfolio in 1988. Purchasing and Selling Fund Shares You may purchase or redeem Fund shares on any business day by mail (The Empire Builder Tax Free Bond Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati Ohio 45246-0707), wire transfer, or telephone at 1-800-847-5886. Investors who wish to purchase, exchange or redeem Fund shares through a participating dealer should contact the dealer directly. The minimum initial and subsequent investment amounts for various types of accounts are shown below, although the Fund may waive the minimums in some cases. The minimum initial and subsequent amounts do not apply to automatic investments into the Fund of distributions from the Empire State Municipal Exempt Trust and Empire Guaranteed Series-unit investment trusts sponsored by the Adviser. In order to invest under the Automatic Investment Plan, you must have an initial minimum investment ($20,000 for Premier class and $1,000 for Builder class). The minimum Automatic Investment Plan amounts apply to subsequent investments. Account Type Minimum Initial Investment Minimum Subsequent Investment/ Automatic Investment Plan Premier Class Builder Class 8 Fund Summary Tax Information The Fund’s distributions normally consist of exempt-interest dividends, which are generally not taxable to you for federal income tax purposes, but may be subject to the federal alternative minimum tax. A portion of the Fund’s distributions may not qualify as exempt-interest dividends and will generally be taxable to you as ordinary income or capital gains, and gains from a redemption or sale of Fund shares will generally be taxable, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. An investment in the Fund may not be a suitable investment if you are investing through a tax-deferred arrangement; contact your tax advisor to determine the suitability of such an investment in the Fund. Payment to Broker-Dealers and Other Financial Intermediaries If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. 9 Additional Information About the Fund Investment Goal The Fund seeks as high a level of current income exempt from federal income tax and New York State and City personal income taxes as the Adviser believes is consistent with the preservation of capital. The Fund’s investment goal may not be changed without shareholder approval. Principal Investment Strategies and Risks The Fund invests mainly in New York Tax Exempt Bonds. New York State and City law exempts Fund distributions derived from interest on New York Tax Exempt Bonds from New York State and City personal income taxes. During the Fund’s fiscal year ended February 28, 20 11 , 99. 94 % of the Fund’s investment income was exempt from federal income tax and New York State and City personal income taxes. These percentages may be lower with respect to distributions made for the current year or future years. If the Adviser believes it can preserve capital, the Fund will also try to achieve capital appreciation. The Fund has a fundamental policy that, under normal market conditions o At least 90% of its income distributions will consist of interest income from New York Tax Exempt Bonds that is exempt from federal income tax, the alternative minimum tax, and New York State and City personal income taxes; and o Up to 10% of its income distributions may consist of: • interest income from Alternative Minimum Tax (“AMT”) Bonds, which are New York Tax Exempt Bonds, the income on which is subject to the alternative minimum tax (but not to federal income tax or New York State or City personal income tax), or • interest income on investments other than New York Tax Exempt Bonds, which may be fully taxable. However, although the Fund retains the freedom to invest to a limited extent in AMT Bonds and taxable investments, generally it has avoided doing so over the past ten years and does not currently anticipate any change in its practice of avoiding such investments. Credit Strategy. The Fund will only buy New York Tax Exempt Bonds if they are investment grade quality. At the time of purchase, rated bonds will be rated not lower than the four highest grades assigned by both Moody’s (Aaa, Aa, A or Baa) and S&P (AAA, AA, A or BBB). A description of the Moody’s and S&P ratings of bonds and commercial paper of a quality eligible for purchase by the Fund is included in Appendix A to the Fund’s Statement of Additional Information (“SAI”). Unrated bonds will be of comparable quality at the time of purchase in the Adviser’s opinion. The Fund will not invest more than 50% of its total assets in New York Tax Exempt 10 Additional Information About the Fund Bonds that are rated in the lowest investment grade rating or of comparable quality at the time of purchase. Bonds rated in the lowest investment grade rating have some speculative characteristics. Bonds rated in the lowest investment grade are considered medium grade obligations. The amount of information available about the financial condition of an issuer of New York Tax Exempt Bonds is generally considerably less than the amount of information made available by publicly held companies. The Fund may retain any security whose rating has been downgraded after purchase if the Fund’s portfolio manager considers the retention advisable. Maturity Strategy. The Fund will vary its maturity strategy depending on market conditions. However, its average maturity is generally expected to be between 3 and 20 years under normal market conditions. Principal Investments of the Fund New York Tax Exempt Bonds • are debt obligations issued by the State of New York and its political subdivisions, or by certain other governmental authorities such as U.S. possessions like Puerto Rico, Guam and the Virgin Islands, • generate interest that is exempt from both federal income tax and New York State and City personal income taxes, and • include certain bonds that are known as AMT Bonds, the interest from which is subject to the federal alternative minimum tax. New York Tax Exempt Bonds are issued to obtain funds for various public purposes, such as • the construction of public facilities, • the payment of general operating expenses, • the refunding of outstanding debts, or • the lending of funds to public or private institutions for the construction of housing, educational or medical facilities. They may also include industrial development bonds and private activity bonds issued by public authorities to finance privately owned or operated facilities. Such bonds may be AMT Bonds. The Fund generally has avoided purchasing AMT Bonds in the past, although it retains the freedom to do so to a limited extent. 11 Additional Information About the Fund Principal Risks of Investing in the Fund Interest Rate Risk. The Fund’s investments will fluctuate in value as the general level of interest rates changes. When interest rates fall, the values of bonds like those held by the Fund generally rise. On the other hand, when interest rates go up, the values of such bonds generally fall. The longer the maturity of a security, the more its value will go up and down in response to interest rate changes. Credit Risk. The debt securities in which the Fund invests are subject to credit risk, which is the risk that the issuer may fail or refuse to make timely payments on its obligations. Changes in the ability of the issuer of an obligation to make the required payments of interest and/or repay the principal when due will impact the value of the Fund’s investments. In addition, changes in the credit rating of an obligation will impact the value of the Fund’s investments. Bonds rated in the lowest investment grade rating category are generally considered medium grade obligations. The amount of information available about the financial condition of an issuer of New York Tax Exempt Bonds is generally considerably less than the information made available by publicly held companies. Municipal securities such as New York Tax Exempt Bonds are also subject to the risk that litigation, legislation or other political events, local economic conditions or the bankruptcy of the issuer could negatively impact an issuer’s ability to pay interest and/or principal. Due to recent volatility and uncertainty in the municipal bond markets and the economy generally, the Fund may be especially susceptible to credit risk. Market Risk. The market price of securities owned by the Fund may go up or down, sometimes rapidly or unpredictably. Securities may decline in value due to factors affecting the securities markets in general or particular issuers or groups of issuers represented in the securities markets. The value of a security may decline due to general market conditions not specifically related to a particular issuer, such as real or perceived adverse economic conditions, changes in the general outlook for revenues or expenses, changes in interest or currency rates or adverse investor sentiment generally. The value of a security may also decline due to state- or region-specific factors. Effect of Credit Strategy on Yield and Total Return. The Fund seeks to preserve capital, and the portion of the Fund’s assets that may be invested in lower-rated bonds is limited compared with some other New York municipal bond funds. The higher risk of lower-rated bonds is normally accompanied by yields and anticipated total returns that are higher than those of higher-rated bonds. The Fund’s yield and total return may, therefore, be significantly lower than those of other New York municipal bond funds that invest more of their assets in lower-rated bonds. Special Risks of New York Tax Exempt Bonds. Most issuers of New York Tax Exempt Bonds are located in New York, so the performance of the Fund will be significantly affected by the condition of the New York economy. As a result, the 12 Additional Information About the Fund value of the Fund’s shares could fluctuate more than the value of shares of a national municipal bond fund. State and local governments and political subdivisions rely on tax and other revenues to make payments on their bonds. Tax and other revenues will be affected by the state of the local economy, the political climate and local population trends. Constitutional or statutory restrictions may also limit issuers’ power to raise revenues or increase taxes. Decreases in the amount of federal, state or local aid to issuers can lower the credit quality of their bonds. Revenue bonds depend for payment on the revenues of the facility or specific revenue source which is paying off the bonds. Those revenues will be affected by economic, political and demographic conditions. Any default or credit downgrade of an issuer of New York Tax Exempt Bonds would lower the market value and marketability of its obligations. A downgrade or default by one issuer of New York Tax Exempt Bonds could, by influencing general market sentiment, lead to a lowering of the values of other New York Tax Exempt Bonds. Many New York municipalities have been under financial stress due to decreased revenue or increased costs associated with recent economic events, which could negatively impact their ability to pay interest and/or principal. Other Information about the Fund’s Investment Techniques and Policies Change in Policy. Any policy not specifically described in this prospectus or in the SAI as fundamental may be changed by the Trustees without a shareholder vote. As a matter of policy, the Trustees do not intend to change the Fund’s investment goal without shareholder approval. Temporary Defensive Positions. The Fund may also invest in taxable debt obligations on a temporary defensive basis due to market conditions. If it does, more than 10% of the Fund’s income distributions could be subject to federal and/or New York State and City personal income taxes and/or the alternative minimum tax. Such taxable obligations may include obligations of the U.S. government, its agencies or instrumentalities, other investment grade debt securities, commercial paper rated in the highest two grades by either Moody’s or S&P, certificates of deposit and bankers’ acceptances of banks having deposits in excess of $2 billion, and repurchase agreements with respect to any of the foregoing investments. The Fund may also hold its assets in other cash equivalents or in cash. The use of such defensive positions may lower return, is likely to prevent the Fund from achieving, or even pursuing, its investment goal, and will increase the percentage of the Fund’s distributions that are taxable. Portfolio Turnover. The Fund may engage in active and frequent trading. For example, the Fund may also trade securities for the purpose of seeking short-term profits based on the Adviser’s belief as to the direction of interest rates. The Fund may also trade in response to changes in the creditworthiness of issuers or to take advantage of short-term disparities in market values or yields among comparable bonds. A change in the securities held by the Fund is known as “portfolio turnover.” 13 Additional Information About the Fund Portfolio turnover generally involves some expense to the Fund, including dealer mark-ups and other transaction costs and, therefore, affects net Fund performance. If sales create net realized capital gains, shareholders generally will have to pay income tax on those gains. See “Dividends, Distributions and Taxes.” The Fund’s portfolio turnover rate may be higher than that of similar mutual funds. Please see the “Financial Highlights” section of this prospectus for the portfolio turnover rate of the Fund for the last 5 fiscal years. Who may want to invest? Consider investing in the Fund if you are seeking: o regular monthly tax-free dividends; o to reduce taxes on investment income; or o a long-term goal such as retirement. This Fund is not appropriate for anyone: o investing through a tax-exempt retirement plan; o pursuing an aggressive high growth investment strategy; or o seeking to avoid market fluctuation in share price. The Fund is not intended as a complete investment program. 14 Fund Management Investment Adviser Glickenhaus & Co. (“Glickenhaus” or the “Adviser”), 546 Fifth Avenue, 7th Floor, New York, New York 10036, is the investment adviser for the Fund. Glickenhaus was founded in 1961 and had approximately $1. 36 billion under management as of December 31, 20 10 , including approximately $ 138.1 million of municipal securities. Seth M. Glickenhaus, the President of the Fund, is a controlling person of the Adviser. The Adviser makes the day-to-day investment decisions for the Fund and continuously reviews, supervises and administers the Fund’s investment program, subject to oversight by the Fund’s Board of Trustees. During the fiscal year ended February 28, 20 11 , the Fund paid Glickenhaus a fee equal to 0.40% of the Fund’s average net assets for these advisory services. A discussion regarding the basis for the Board of Trustees’ most recent approval of the investment advisory agreement between the Fund and the Adviser is available in the Fund’s Semi-Annual report to shareholders for the period ended August 31, 20 10 . Portfolio Manager James R. Vaccacio, Portfolio Manager, is primarily responsible for the day-to-day management of the Fund’s portfolio. Mr. Vaccacio joined the Adviser as Manager of Municipal Trading in 1977. He assumed responsibility for managing the Fund’s portfolio in 1988. The SAI has more detailed information about the Adviser and the Fund’s other service providers, as well as additional information about the Portfolio Manager’s compensation, other accounts managed by the Portfolio Manager, and the Portfolio Manager’s ownership of shares of the Fund. 15 Shareholder Information Summary of Features The following chart is a summary of features for both the Premier Class and the Builder Class of the Fund. The following pages provide more detail on each of these features. Feature Premier Class BuilderClass Goal Higher Yield* Convenience Sales Charge None None Minimum Initial Investment Additional Investments $100 minimum $100 minimum Checkwriting Not available Not available Class Exchanges $5 to Builder** Free to Premier Auto Investing (after initial investment) $100 minimum $100 minimum Auto Withdrawal Not available No charge $25 minimum withdrawal $5,000 minimum balance Direct Deposit Not available No charge Historical Account Information $5 per request Free Reinvestment from Glickenhaus Sponsored Unit Investment Trusts Free Free * Due to lower costs associated with Premier accounts (which are primarily attributable to larger account size and, therefore, lower transfer agency costs), the yield and total return are expected to be higher than those of the Builder Class. ** Holders of Premier accounts which fall in value below $20,000 may be requested to bring their balance up to $20,000. If they fail to do so within 2 months, the account may be converted to Builder shares, in which case a $5 charge may be imposed (for more information, see “Shareholder Information — General Policies on Selling Shares — Closing or Converting Small Accounts”). 16 Shareholder Information Pricing of Fund Shares How NAV is Calculated The NAV is calculated by adding the total value of the Fund’s investments and other assets, subtracting its liabilities, and then dividing that figure by the number of outstanding shares of the Fund: NAV Total Assets – Liabilities Number of Shares Outstanding Per share net asset value (“NAV”) for the Fund is determined and its shares are priced at the close of regular trading on the New York Stock Exchange (“NYSE”), normally at 4:00 p.m. Eastern time. Shares are not priced on days when the NYSE is closed for trading. Your order for purchase, sale or exchange of shares is priced at the next NAV calculated after it is received in good order by the Fund’s transfer agent. This is what is known as the “offering price.” Certain broker-dealers and other financial intermediaries are authorized to accept purchase, sale and exchange requests for Fund shares and may also designate other organizations to act in this capacity. Purchase, sale and exchange requests through such intermediaries are normally processed at the NAV next determined after the intermediary receives the request in good order. Securities are valued daily at their current market value. In the case of New York Tax Exempt Bonds, generally their value is determined by an independent pricing service approved by the Fund’s Trustees. Securities for which neither current pricing service quotations nor market quotations are available are valued in good faith at fair value under procedures approved by the Trustees. Trading in certain securities, such as tax exempt securities, corporate bonds, U.S. government securities and money market instruments, is substantially completed each day at various times prior to the close of the NYSE. The values of such securities used in determining the NAV of the Fund’s shares are computed as of such times. Occasionally, events affecting the value of such securities may occur between such times and the close of the NYSE which will not be reflected in the computation of the Fund’s NAV. If events materially affecting the value of such securities occur during such period, then these securities may be valued at their fair market value as determined in good faith under procedures approved by the Trustees. Due to the subjective and variable nature of fair value pricing, it is possible that the fair value determined for a particular security may be materially different from the value realized upon the sale of such security. 17 Shareholder Information Purchasing and Adding to Your Shares You may purchase shares of the Fund through its transfer agent or through a participating dealer which may charge additional fees and may require higher minimum investments or impose other limitations on buying and selling shares. If you purchase shares through a participating dealer, the dealer is responsible for transmitting orders by close of business to the transfer agent and may have an earlier cut-off time for purchase and sale requests. Consult your dealer or institution for specific information. Account Type Minimum Initial Investment* Minimum Subsequent Investment*/ Automatic Investment Plan** Premier Class Builder Class All purchases must be in U.S. dollars. A fee will be charged for any checks that do not clear. Third-party checks, foreign checks, money orders, credit card convenience checks, and travelers checks are not accepted. The Fund may waive its minimum purchase requirement and Glickenhaus (in this capacity, the “Distributor”) may reject a purchase order if, in either case, the action is considered by the Distributor to be in the best interest of the Fund and its shareholders. * The minimum initial and subsequent amounts do not apply to automatic investments into the Fund of distributions from the Empire State Municipal Exempt Trust and Empire Guaranteed Series — unit investment trusts sponsored by the Adviser. ** To begin an Automatic Investment Plan, you must open an account with at least the required minimum initial investment ($20,000 for Premier and $1,000 for Builder). The minimum Automatic Investment Plan amounts apply to subsequent investments. 18 Shareholder Information Instructions for Opening or Adding to an Account By Mail If purchasing through your dealer or broker, simply tell your dealer or broker that you wish to purchase shares of the Fund and he or she will take care of the necessary documentation. For all other purchases, follow the instructions below. Initial Investment:* 1. Carefully read and complete the application. Establishing your account privileges now saves you the inconvenience of having to add them later. 2. Make check or bank draft payable to “The Empire Builder Tax Free Bond Fund.” 3. Mail to: The Empire Builder Tax Free Bond Fund, P.O. Box 46707, Cincinnati, Ohio 45246-0707. * Special procedures apply if you prefer to fax your application. Call the Fund at 1-800-847-5886 for specific instructions. The Fund cannot accept third-party checks, bank starter checks, cash, money orders, credit card convenience checks or travelers checks. Subsequent Investments: 1. Use the investment slip attached to your account statement. 2. Include the following information: • The Empire Builder Tax Free Bond Fund • Share class • Amount invested • Account name • Account number Include your account number on your check. 3. Mail to: The Empire Builder Tax Free Bond Fund, P.O. Box 46707, Cincinnati, Ohio 45246-0707. By Overnight Mail Service See instructions 1-2 above for subsequent investments, and send to: The Empire Builder Tax Free Bond Fund c/o Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246-0707 19 Shareholder Information Electronic Purchases Your bank must participate in the Automated Clearing House (ACH) and must be a United States Bank. Your bank or broker may charge for this service. Establish an electronic purchase option on your Account Application or call 1-800-847-5886. Your account can generally be set up for electronic purchases within 10 business days. Call 1-800-847-5886 to arrange a transfer from your bank account. By Wire Transfer Note: The Fund or your bank may charge a wire transfer fee. For initial investment: Call the Fund at 1-800-847-5886 for fax instructions and to request a confirmation number. Follow the instructions below after receiving your confirmation number. Electronic vs. Wire Transfer Wire transfers allow financial institutions to send funds to each other almost instantaneously. With an electronic purchase or sale, the transaction is made through the Automated Clearing House (“ACH”) and may take up to eight business days to clear. There is generally no fee for ACH transactions. Customer Identification Program To help the government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to obtain, verify and record information that identifies each person who opens an account and to determine whether such person’s name appears on government lists of known or suspected terrorists and terrorist organizations. When you open a new account to buy shares of the Fund, the Fund or your dealer or broker will ask your name, address, date of birth, taxpayer identification or other government identification number and other information that will allow the Fund to identify you. If the Fund or your dealer or broker is unable to adequately identify you within the time frames set forth in the law, your shares may be automatically redeemed. If the NAV per share has decreased since your purchase, you will lose money as a result of this redemption. In the event of fraud or wrongdoing, your assets will not be redeemable and the account will be frozen. 20 Shareholder Information For initial and subsequent investments: Instruct your bank to wire transfer your investment to: US Bank NA Routing Number: ABA 042000013 For credit to: The Empire Builder Tax Free Bond Fund For further credit to: [your name and account #] After instructing your bank to wire the funds, call 1-800-847-5886 to advise us of the amount being transferred and the name of your bank. You can add to your account by using the convenient options described below. The Fund reserves the right to change or eliminate these privileges at any time with 60 days’ notice. Automatic Investment Plan You can make automatic investments in the Fund from your bank account, through payroll deduction or from your Social Security or other regular government checks. Automatic investments can be as little as $100 for each class once you’ve invested the minimum initial amount required to open the account. To invest regularly from your bank account: • Complete the Automatic Investment Program portion on your Account Application. Make sure you note: n Your bank name, address and account number; n The amount you wish to invest automatically (minimum $100); and n How often you want to invest (e.g., every month, 4 times a year, twice a year or once a year). • Attach a voided personal check. Direct Deposit of Fund Distributions for Builder Class Accounts By selecting the appropriate box in the Account Application, you can elect to receive your Builder Class distributions in cash (check) or have distributions from the Fund automatically deposited into your bank account. This feature is not available for Premier Class accounts. The Fund may modify or terminate this option without notice. You can change or terminate your participation in this option at any time by notifying the Fund in writing. 21 Shareholder Information Selling Your Shares As a mutual fund shareholder, you are technically selling shares when you request a withdrawal in cash. This is also known as redeeming shares or a redemption of shares. You may sell your shares at any time. Your sales price will be the next NAV after your sell order is received by the Fund’s transfer agent. Under normal market conditions, you will receive your proceeds within seven days after your request is received. Instructions for Selling Shares If you are selling your shares through your dealer or broker, ask him or her for redemption procedures. The request must be received by the transfer agent before 4:00 p.m. Eastern Time to receive that day’s price. Your dealer or broker may have transaction minimums and/or transaction times which will affect your redemption. For all other sales transactions, follow the instructions below. By Telephone (unless you have declined telephone sales privileges) Call 1-800-847-5886 with instructions on how you wish to receive your funds (mail, wire, electronic transfer). (See “General Policies on Selling Shares — Verifying Telephone Redemptions” below.) By Mail 1. Call 1-800-847-5886 to request redemption forms or write a letter of instruction indicating: • The Empire Builder Tax Free Bond Fund, share class, account number, social security number and account registration; • amount you wish to redeem; • address where your check should be sent; and • account owner signature. 2. Mail to: The Empire Builder Tax Free Bond Fund P.O. Box 46707 Cincinnati, Ohio 45246-0707 By Overnight Mail Service (See “General Policies on Selling Shares — Redemptions in Writing Required” below.) See instruction 1 above, and Send to: The Empire Builder Tax Free Bond Fund c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 22 Shareholder Information Wire Transfer You must elect this option on your Account Application. The Fund may charge a wire transfer fee. Note: Your financial institution may also charge a separate fee. Call 1-800-847-5886 to request a wire transfer. If you call by 4:00 p.m. Eastern time, the NAV of your shares will normally be determined on the same day and your payment will normally be wired to your bank on the next business day. Electronic Redemptions Your bank must participate in ACH and must be a U.S. bank. Note: Your bank may charge for this service. Call 1-800-847-5886 to request an electronic redemption. If you call by 4:00 p.m. Eastern time, the NAV of your shares will normally be determined on the same day and the proceeds credited within 7 business days. Automatic Withdrawal Plan — Builder Class Only You can receive automatic payments from your Builder Class account on a monthly, quarterly, semi-annual or annual basis. The minimum withdrawal is $25. Shareholders may not maintain an Automatic Withdrawal Plan and utilize the check writing privilege (see below) at the same time. To activate this feature: • Make sure you’ve checked the appropriate box on the Account Application, or call 1-800-847-5886. • Your account must have a value of $5,000 or more to start withdrawals. 23 Shareholder Information General Policies on Selling Shares Redemptions in Writing Required You must request redemption in writing if your circumstances require a signature guarantee. Such circumstances would include each of the following: • Your account address has changed within the last 10 business days. • The check is not being mailed to the address on your account. • The check is not being made payable to the owner(s) of the account. • The redemption proceeds are being transferred to another Fund account with a different registration. • The redemption proceeds are being wired pursuant to bank instructions currently not on your account. A signature guarantee can be obtained from a financial institution, such as a bank, broker-dealer, or credit union, or from members of the STAMP (Securities Transfer Agents Medallion Program), MSP (New York Stock Exchange Signature Program) or SEMP (Stock Exchanges Medallion Program). Members are subject to dollar limitations which must be considered when requesting their guarantee. The transfer agent may reject any signature guarantee if it believes the transaction would be improper. Verifying Telephone Redemptions The Fund takes reasonable steps to ensure that telephone redemptions are made only by authorized shareholders. All telephone calls are recorded for your protection, and you will be asked for information to verify your identity. Unless you have specifically indicated on your Account Application that you do not want the telephone redemption feature, you may be responsible for any fraudulent telephone orders which are not detected by the use of reasonable precautions. Redemptions Within 10 Business Days of Purchase by Check When you have made your investment by check, you cannot receive the proceeds until the check has cleared (which may require up to 10 business days). You can avoid this delay by purchasing shares with a federal funds wire. Delay of Payment Payment for shares may be delayed under extraordinary circumstances or as permitted by the Securities and Exchange Commission in order to protect remaining shareholders. 24 Shareholder Information Closing or Converting Small Accounts If your Premier Class account falls below $20,000 as a result of redemptions, the Fund may ask you to increase your balance. If your account remains below $20,000 two months after the request, the Fund may convert your account from Premier Class to Builder Class shares and charge you an exchange fee of $5.00. If your Builder Class account falls below 20 shares, the Fund may, after giving you at least 60 days’ written notice, redeem your shares, close your account and send you the proceeds. Undeliverable Distribution Checks For any shareholder who chooses to receive distributions in cash, if distribution checks are returned and marked as “undeliverable” or remain uncashed for six months, they will be cancelled and the money reinvested in the shareholder’s Fund account, and the shareholder’s account will be changed automatically so that all future distributions are reinvested in the Fund. 25 Shareholder Information Instructions for Exchanging Shares Builder Class shareholders who meet the minimum account size for the Premier Class can exchange their Builder Class shares for Premier Class shares free of charge (See “Notes on Exchanges” below.) Exchanges from one Class to another should not result in the recognition of capital gains or losses for federal income tax purposes. Exchanges may be made by sending a written request to The Empire Builder Tax Free Bond Fund, P.O. Box 46707, Cincinnati, Ohio 45246-0707, or by calling 1-800-847-5886. Please provide the following information: • Your name and telephone number; • The exact name on your account and account number; • Taxpayer identification number (usually your Social Security number); • Dollar value or number of shares to be exchanged; • The name of the Class from which the exchange is to be made; and • The name of the Class into which the exchange is being made. See “Selling your Shares” for important information about telephone transactions. Notes on Exchanges • The registration and tax identification numbers of the two accounts must be identical. • The Exchange Privilege may be changed or eliminated at any time upon 60 days’ notice to shareholders. • Premier Class shareholders who elect to exchange their shares for Builder Class shares are charged a fee of $5 for each exchange. • Builder Class shareholders who elect to exchange their shares for Premier Class shares may do so free of charge as long as they meet the required minimums. 26 Shareholder Information Frequent Purchases and Redemptions of Fund Shares The Fund does not accommodate market timers. Excessive short-term trading or other abusive trading practices may disrupt portfolio management strategies, increase brokerage and administrative costs and hurt the Fund’s performance. To minimize harm to the Fund and its shareholders, the Fund reserves the right to reject, in its sole discretion, any purchase order or exchange from any investor it believes has a history of excessive trading or whose trading, in its judgment, has been or may be disruptive to the Fund. On behalf of the Fund, the Board of Trustees has adopted policies and procedures to discourage excessive short-term purchases and redemptions of Fund shares and other abusive trading practices. The Fund reserves the right, but does not have the obligation, to reject any purchase or exchange transaction at any time for any reason. In addition, the Fund reserves the right to impose, at any time, additional restrictions, as deemed necessary by the Fund, on purchases or exchange accounts that are believed to have engaged or are engaging in disruptive, excessive or short-term trading. In making this judgment, the Fund may consider trading done in multiple accounts under common ownership or control. The Adviser will periodically review transaction history reports provided by the Fund’s transfer agent. Such reports will identify all redemptions that are within a specific time period from a previous purchase in the same account in the Fund. All redemptions meeting the criteria, as determined by the Adviser, will be investigated for possible inappropriate trading. The policies and procedures are applied uniformly to all accounts. Although the Fund has taken steps to discourage excessive short-term purchases and redemptions of Fund shares, the Fund cannot guarantee that such trading will not occur. 27 Shareholder Information Dividends, Distributions and Taxes Any income the Fund receives in the form of interest or dividends is distributed to its shareholders, less expenses, as dividends. The Fund declares all of its net investment income as distributions on each business day. These distributions of net investment income are then paid out to shareholders monthly. The Fund will declare and distribute net realized capital gains (that is, the excess of net long-term capital gains over net short-term capital losses), if any, at least annually. You can choose from three distribution options: • Reinvest all distributions in additional Fund shares; • Receive distributions of net investment income in cash and reinvest net capital gain distributions in Fund shares; or • Receive all distributions in cash. All dividends and distributions will be automatically reinvested at NAV unless you request otherwise. There are no sales charges for reinvested distributions. Dividends are generally higher for Premier Class shares than for Builder Class because Premier Class shares have lower expenses. Builder Class shareholders may elect to have their dividends and distributions automatically deposited directly into their bank accounts. Call 1-800-847-5886 for an authorization form. The Fund has elected and intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986 as amended, and thus does not expect to pay any federal income tax on income and capital gains that are distributed in a timely manner to shareholders. A failure of the Fund to qualify as a regulated investment company would result in corporate level taxation, and consequently a reduction in income available for distribution to shareholders. Assuming that at the close of each quarter of the Fund’s taxable year, at least 50% of the value of the Fund’s total assets consists of certain obligations the interest on which is exempt from federal income tax, the Fund will be eligible to designate distributions of interest derived from such obligations as exempt-interest dividends. The Fund intends to pay exempt-interest dividends, which generally are not subject to federal income taxes but may result in a liability for the federal alternative minimum tax, both for individual and corporate shareholders. Distributions of exempt-interest dividends that are properly designated by the Fund as derived from New York Tax-Exempt Bonds are exempt from New York State and New York City personal income tax (but not the New York State corporate franchise tax or New York City General Corporation Tax). In addition, if you receive social security or railroad retirement benefits, you should consult your tax advisor to determine what effect your investment in the Fund may have on the federal taxation of your benefits. 28 Shareholder Information Distributions of investment income other than exempt interest dividends generally will be taxable to shareholders as ordinary income. Distributions of net long-term or short-term capital gains realized by the Fund from the sale or exchange of investments (including investments that generate income exempt from federal or state tax) will be taxable to shareholders. Taxes on distributions of capital gains are determined by how long the Fund owned the investments that generated them, rather than how long a shareholder has owned his or her Fund shares. Distributions of net capital gains from the sale of investments that the Fund owned for more than one year and that are properly reported by the Fund as capital gain dividends will be taxable as long-term capital gains. Distributions of gains from the sale of investments that the Fund owned for one year or less will be taxable as ordinary income. For taxable years beginning before January 1, 2013 , distributions of investment income properly reported by the Fund as derived from “qualified dividend income” will be taxable in the hands of individuals at the rates applicable to long-term capital gain, provided that the individual shareholder satisfies certain holding period and other requirements. It is currently unclear whether Congress will extend the special tax treatment of qualified dividend income for taxable years beginning on or after January 1, 2013 . The Fund does not expect a significant portion of Fund distributions to be derived from qualified dividend income. Any gain resulting from the sale or exchange of your shares generally will be taxable as long-term or short-term capital gains, depending upon how long you have held your shares of the Fund. However, an exchange of shares between the Premier and Builder Classes should not be taxable. Dividends are generally taxable to you in the year in which they are paid, except that a dividend paid to shareholders in January of a year generally is deemed to have been paid by the Fund on December 31 of the preceding year if the dividend was declared and payable to shareholders of record on a date in October, November or December of that preceding year. The taxation of dividends will not be affected by the form in which you receive them. Distributions are made on a per-share basis regardless of how long you have owned your shares. Therefore, if you invest shortly before a distribution date, some of your investment will be returned to you in the form of a distribution. You will be notified early in each calendar year regarding the federal tax status of distributions made by the Fund in the previous year. Depending on your residence for tax purposes, distributions may also be subject to other state and local taxes, including withholding taxes. The foregoing information regarding tax consequences is not intended to constitute advice or counseling to any particular individual. You should consult your tax advisor about the federal, state, local or other tax consequences of an investment in the Fund in your particular circumstances. 29 Shareholder Information Backup Tax Withholding The Fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to, and proceeds of share sales, exchanges, or redemptions made by, any individual shareholder who fails to properly furnish the Fund with a correct taxpayer identification number, who has underreported income in the past, or who fails to certify to the Fund that he or she is not subject to such withholding. The backup withholding rules may also apply to distributions that are properly designated as exempt-interest dividends. The backup withholding tax rate is 28% for amounts paid through December 31, 2012 . This rate will expire and the backup withholding rate will be 31% for amounts paid after December 31, 2012 , unless Congress enacts tax legislation providing otherwise. To avoid backup withholding, please make sure you provide your correct tax identification number (social security number for most investors) on your Account Application. Foreign shareholders may be subject to special withholding requirements. Disclosure of Portfolio Holdings A description of the Fund’s policies and procedures regarding the disclosure of portfolio holdings is available in the Fund’s SAI. 30 Other Information About the Fund Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the past 5 years. Certain information reflects the financial results for a single Fund share. The total returns in the table represent the rate that you would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends and distributions). This information has been audited by PricewaterhouseCoopers LLP, whose report, along with the Fund’s financial statements, is included in the Fund’s annual report, which is available upon request. For a share of beneficial interest outstanding throughout each period Year Ended February 28, 2011 Year Ended February 28, 2010 Year Ended February 28, 2009 Year Ended February 29, 2008 Year Ended February 28, 2007 Builder Class Premier Class Builder Class Premier Class Builder Class Premier Class Builder Class Premier Class Builder Class Premier Class Net asset value at beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gains (losses) on investments ) Total from investment operations ) ) Less distributions: Dividends from net investment income ) Distributions from net realized capital gains ) — — ) Total distributions ) Net asset value at end of year $ Total return (a) 1.08% 1.19% 3.97% 4.18% 5.01% 5.19% (0.20%
